DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.
Terminal Disclaimer
The terminal disclaimer filed on 09/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent numbers: 9565476 and 10904625 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney H. Dale Langley Jr. (Reg. No. 35,927) on 09/10/2021.
The application has been amended as follows: 

Claim 1 (Currently Amended): A system for interacting with a video, comprising: 
 	a processor; 
 	a video decoder communicatively connected to the processor; 
 	a storage communicatively connected to the video decoder, the storage contains a video file having a header section and a plurality of video frames, each video frame of the plurality of video frames including a respective video segment and a respective metadata segment, wherein the respective metadata segment in each video frame includes one or more logical determinants, each of the one or more logical determinants is associated with a respective action type and a respective video frame identifier for logically selecting the respective video frame identifier of a respective video frame based on a respective action type included in a respective input received from an input device 
 	the input device communicatively connected to the processor, wherein the processor, responsive to the input device, processes a video frame of the plurality of video frames and controls selection of another video frame of the plurality of video frames 
	 wherein the processor processes the respective metadata segment of the video frame to detect any input from the input device, and 
 	(A) in response to an input is received by the processor from the input device corresponding to the respective metadata segment of the video frame, processing the input together with the respective metadata segment and performing an action of calling an alternative video frame for the video decoder and not calling a next successive video frame dictated by the header section, wherein the action of calling an alternative video frame for the video decoder is based on: (i) an action type of the input, (ii) the respective action type, and (iii) the respective video frame identifier of the alternative video frame included in the respective metadata segment of the video frame, [[;]] 2Appl. No. 17/124,911 
	 (B) in response to the input is not received by the processor from the input device corresponding to the respective metadata segment, processing a next successive video frame dictated by the header section and not calling the alternative video frame.  

Claim 2 (Currently Amended): The system of claim 1, further comprising: a display communicatively connected to the processor, for displaying the video processed from the video file 

Claim 3 (Canceled) 

Claim 4 (Currently Amended): A method of processing a video file, the method comprising:  	
 	demultiplexing, by a demultiplexer, the video file including a plurality of video frames to obtain a first video frame of the plurality of video frames, the first video frame includes a video segment and a metadata segment, the first video frame includes a header, wherein each video frame of the plurality of video frames includes a respective metadata segment, the respective metadata segment comprises an action type and a video frame identifier for logically selecting the video frame identifier of another video frame of the plurality of video frames; 
 	decoding, by a video decoder, the first video frame; 3Appl. No. 17/124,911 Preliminary Amendment dated March 31, 2021 
 	processing, by a processor, the video segment andresponsive to receiving an input logically operative to the metadata segment; 
 	displaying an image based on the processing;
	[[if]]  responsive to no input is received, selecting a second video frame of the plurality of video frames for the step of decoding by the decoder as dictated by the header; and
 	[[if]]  responsive to an input is received, selecting a third video frame of the plurality of video frames for , by the decoder, wherein selecting the third video frame is based on: (i) an action type of the input, and (ii) action type and video frame identifier of the third video frame included in the metadata segment of the first video frame 

Claim 5 (Currently Amended): The method of claim 4, wherein the second video frame includes a video segment and a metadata segment, the second video frame also includes a second frame header, further comprising:
	 [[if]] responsive to no input is received, selecting [[a]] the third video frame for the step of decoding as dictated by the second frame header of the second video frame; and 
 	[[if]] responsive to a second input is received, selecting a fourth video frame for video frame processed with the second input4Appl. No. 17/124,911Preliminary Amendment dated March 31, 2021.  

Claim 6 (Currently Amended): The method of claim 5, wherein the step of selecting second video frame as dictated by the header of the first video frame, further comprising the step of repeating the steps of decoding, processing and displaying for the first video frame.  

Claim 7 (currently amended): A system for displaying a video of successive images from a video file, the system comprising: 
 	a demultiplexer for splitting the video file into a plurality of video frames, each of the plurality of video frames including a video segment and a metadata segment and a header; 
 	a decoder communicatively connected to the demultiplexer, for rendering each of the plurality of video frames for processing; 
 	a processor communicatively connected to the decoder, for processing the video segment and the metadata segment, respectively, of each video frame of the plurality of video frames 
 	a display communicatively connected to the processor, for displaying 
 	an input device communicatively connected to the processor, for receiving input operative to the processor in processing the metadata segment; 5Appl. No. 17/124,911 Preliminary Amendment dated March 31, 2021 
 	wherein [[if]] in response to no input is received, selecting a second video frame of the plurality of frames for the decoder as dictated by the header of 
 	wherein [[if]] in response to an input is received, selecting a third video frame of the plurality of video frames for the decoder as dictated by the metadata segment processed with the input of the video frame currently decoded by the decoder, wherein the selecting of the third video frame is based on: (i) an action type of the input, and (ii) action type and video frame identifier of the third video frame included in the metadata segment of the video frame currently decoded by the decoder.  

Claim 8 (previously presented): The system of claim 7, further comprising: a storage containing the video file communicatively connected to the demultiplexer, the video file is streamed from the storage to the demultiplexer.  

Claim 9 (previously presented): The system of claim 7, further comprising: memory communicatively connected to the processor; wherein the memory contains the video file.  

Claim 10 (Canceled)
Claim 11 (Canceled)
Claim 12 (canceled):

Allowable Subject Matter

Claims 1-2, 4-9 are allowed according to the reason as indicated on page 3 in notice of allowance issued 09/18/2020 in prior-filed application number 15/387,195
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sadja et al. (US 8631453) discloses video branching. 
	Messmer (US 2012032123) discloses video display control using embedded metadata.
	Laksono (US 20090031419) discloses multimedia system and server and methods for use therewith.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/AN SON P HUYNH/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             
September 10, 2021